Citation Nr: 0611872	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  02-21 481 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a May 1996 tumor resection, including tingling 
and numbness of the chest.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a May 1996 tumor resection, including tingling 
and numbness of the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/Appellant

ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  The veteran testified at a February 
2003 hearing before a Decision Review Officer, and the 
certified transcript is of record.  The Board first 
considered this appeal in August 2004 and determined that 
additional development was required. The matter was remanded 
and the RO performed all requested development.  The issue on 
appeal remains denied and is properly returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences chest wall pain and paresthesias 
as a proximate, unforeseen result of a May 1996 tumor 
resection performed at a VAMC.

3.  The veteran sustained no additional disability related to 
upper extremity pain and paresthesias as a result of the May 
1996 tumor resection.  




CONCLUSIONS OF LAW

1.  Criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a May 1996 tumor resection, including tingling 
and numbness of the chest, have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).

2.  Criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a May 1996 tumor resection, including tingling 
and numbness of the arms, have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  The Court held 
that upon receipt of an application for a claim of service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

In letters dated in August 2004, October 2004, and July 2005, 
VA notified the veteran of the information and evidence 
needed to demonstrate his claim for compensation under 38 
U.S.C.A. § 1151, including what part of that evidence the 
veteran was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information related to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Because 
the issue in this case is compensation under 38 U.S.C.A. § 
1151, the Board finds that the veteran was effectively 
notified of the evidence necessary to substantiate and 
complete his claim.  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA did not provide the 
veteran initial VCAA notice prior to the June 2002 rating 
decision.  In August 2004, the Board remanded the appeal to 
ensure compliance with VCAA notice requirements.  VCAA notice 
was provided in August 2004, October 2004, and July 2005, and 
the RO reconsidered the claim in October 2005.  In Pelegrini, 
the Court stated that its decision did not void or nullify 
AOJ actions or decisions in which VCAA notice was not 
provided prior to the AOJ decision, but merely required that 
veterans receive VCAA-content-complying notice.  In this 
case, the Board finds that the veteran was not prejudiced by 
the post-AOJ decision notice because he was given sufficient 
time to submit and/or identify any and all evidence necessary 
to substantiate his claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran alleges that pain, tingling, and numbness of his 
chest and upper extremities are residual complications of a 
May 1996 surgery performed at a VAMC.  He avers that he 
experienced chest pain immediately after the surgery and 
noted numbness in the center of his chest and shoulders 
within months of the operation, but he dismissed the 
discomfort as part of the healing process.  He states that he 
did not seek treatment until November 1999, when the 
frequency and severity of his symptoms increased.  He 
currently describes a burning, tingling sensation that 
originates in his chest near the area of incision and 
radiates to his upper chest, shoulders, and the insides of 
his arms and hands.  He claims to experience numbness and 
tingling two or three times a week when he is at rest, and he 
avers that the sensation continues from five minutes to two 
hours.  

In May 1996, VA physicians removed an anterior mediastinal 
mass, diagnosed during a biopsy as a mature cystic teratoma.  
The veteran was provided notice of the nature of the 
procedure and the possible risks involved.  Physicians noted 
adherence of the mass to the veteran's right phrenic nerve, 
but observed that the tumor was excised with preservation of 
the nerve.  Post-operative examinations revealed no 
significant unresolved complications, including neurologic 
changes.  

During an October 1996 VA examination, the veteran complained 
of tightness, pain, and numbness around his left nipple area 
as well as tightness in his shoulders with lateral reaching.  
In November 1999, the veteran described a one-year history of 
numbness and tingling in his chest and arms.  During that and 
subsequent examinations, there were no objective neurologic 
findings to suggest the origin of paresthesias, but 
physicians opined that the veteran's symptoms were related to 
a post-operative nerve injury.  There was no evidence of 
motor changes, axonal growth, spinal chord compression or 
lesions, recurrent teratoma, adhesions, infiltrates or 
effusion, neuroma of the vagus nerve, or damage to pulmonary 
parenchymal regions or osseous structures.  

In August 2002, a VA examiner ruled out phrenic nerve damage, 
noting that a phrenic nerve injury would not result in 
innervation of the skin or radiation to the upper 
extremities.  Moreover, there was no evidence of an elevated 
right hemidiaphragm evidencing a phrenic nerve injury.  The 
examiner noted that vagus nerve compression or transection 
could cause intermittent paresthesias of the veteran's chest; 
however, after consultation with an epilepsy expert, the 
examiner opined that there was no damage to the vagus nerve 
because an injury to that nerve would not result in radiation 
to the veteran's upper extremities.  The examiner 
additionally found no evidence of cervical spinal lesions or 
thoracic syrinx, which could affect nerves in both the chest 
and arms.  The examiner therefore suggested that chest and 
upper extremity symptomatology were related to separate 
etiologies, and he opined that upper extremity symptoms were 
unrelated to the veteran's 1996 surgery.  He noted that the 
veteran's description of upper extremity paresthesias was 
reminiscent of carpal tunnel syndrome, and he suggested that 
the veteran mistakenly associated symptoms of carpal tunnel 
syndrome with chest paresthesias.  

In September 2002, the veteran was referred to occupational 
therapy for carpal tunnel syndrome.  During related treatment 
in October 2002, the therapist opined that the veteran's 
symptoms, including soft tissue tightness in the pectoralis 
muscles and fascia, might be related to scar tissue 
adhesions, soft tissue tightness, fascial tightness, and 
neural tightness residual from the 1996 surgery.  In November 
2002, sensory testing was consistent with mild bilateral 
carpal tunnel syndrome.  

During an August 2005 VA examination, the examiner found no 
evidence indicating that radicular symptoms of the upper 
extremities were related to the veteran's 1996 tumor 
excision, and the examiner opined that he could not identify 
the etiology of upper extremity paresthesias without 
resorting to mere speculation.  Contrastingly, the examiner 
opined that it was at least as likely as not that chest wall 
paresthesias was related to the 1996 sternotomy incision.  
The examiner noted that the veteran did not exhibit 
comparable symptomatology prior to the surgery, and the 
nature of the procedure was compatible with injury of a 
cutaneous nerve of the chest wall.  The examiner found that 
the intermittent paresthesias was not a reasonably 
foreseeable complication of the procedure.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability in the same manner as if 
such additional disability or death were service-connected.  
A disability is a qualifying additional disability if it was 
not the result of the veteran's willful misconduct and was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA.  Additionally, the evidence must demonstrate that the 
proximate cause of the disability was:  (a) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment; or, (b) an event not reasonably foreseeable.  In 
other words, to establish entitlement to 38 U.S.C.A. § 1151 
benefits for claims filed after October 1997, the evidence 
must demonstrate that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was either some instance of fault on the part of 
VA in providing the treatment or an unforeseen event.  See 
also 38 C.F.R. § 3.361.

A determination of whether the claimant exhibits additional 
disability is based on a comparison of the veteran's 
condition immediately before VA treatment with the veteran's 
condition after VA treatment.  See 38 C.F.R. § 3.361(b).  To 
establish actual causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received treatment and subsequently 
incurred an additional disability does not establish 
causation.  See 38 C.F.R. § 3.361(c).  

The proximate cause of additional disability is the action or 
event that directly caused the disability, as distinguished 
from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  
To establish that the proximate cause of the claimant's 
disability was some instance of fault on VA's part, the 
evidence must show that VA providers failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider, or that VA furnished the care without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  
Whether the proximate cause of the veteran's additional 
disability was an event not reasonably foreseeable is 
determined on a case-by-case basis depending on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures.  See 38 C.F.R. § 3.361(d)(2). 

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  Reasonable doubt means a 
substantial doubt within the range of probability, not pure 
speculation or a remote possibility.  

Chest Wall Paresthesias 

There is evidence that the veteran incurred additional 
disability as a result of the 1996 tumor excision performed 
by VA physicians.  Although the precise etiology of chest 
paresthesias is unclear, several VA physicians and examiners 
opined that it is consistent with or related to a potential 
nerve injury sustained during the veteran's 1996 surgery.  
The veteran complained of chest symptoms within five months 
of the operation, and he alleges that he experienced chest 
pain immediately after the procedure.  There is no evidence 
of fault on the part of VA physicians in providing treatment, 
but a VA examiner opined that the incurred disability was not 
reasonably foreseeable.  There is no evidence that the 
veteran was warned of potential intermittent paresthesias as 
an ordinary risk of tumor excision.   Several physicians have 
been unable to identify the origin of the veteran's symptoms, 
further suggesting that the veteran's injury was not a 
foreseeable residual of the procedure.  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that there is evidence that the veteran incurred additional 
disability as an unforeseeable consequence of VA treatment.  
Therefore, the veteran is entitled to compensation under 38 
U.S.C.A. § 1151 for chest wall paresthesias.  



Upper Extremity Paresthesias 

Contrastingly, there is no conclusive evidence that upper 
extremity symptomatology is related to the veteran's 1996 
surgery.  The veteran did not complain of upper extremity 
symptoms until 1999, more than three years after his surgery 
and his initial complaints of chest wall paresthesias.  No 
physician has identified a precise relationship between the 
1996 operation and numbness and tingling of the veteran's 
upper extremities, and all testing and imaging negates any 
potential etiology that would cause simultaneous chest and 
upper extremity symptomatology.  In August 2002, a VA 
examiner opined that the veteran's chest and upper extremity 
symptoms were unrelated, but were mistakenly connected by the 
veteran during periods of exacerbation of chest 
symptomatology.  In August 2005, a VA examiner found no 
evidence of a relationship between upper extremity symptoms 
and the 1996 surgery.

In August 2002, a VA examiner opined that numbness and 
tingling of the veteran's hands and arms was related to 
carpal tunnel syndrome, and no physician has identified an 
etiology inconsistent with that assessment.  In January 2000, 
a VA physician opined that the veteran's symptoms were 
related to a vagus nerve injury, but a VA examiner found that 
vagus or phrenic nerve damage would not result in radiation 
to the veteran's arms and hands.  A therapist treating the 
veteran for carpal tunnel syndrome opined that the veteran's 
symptoms were related to the 1996 operation, but specialists 
found no objective evidence to support that assertion.  

The veteran argues that his symptoms are inconsistent with 
typical manifestations of carpal tunnel syndrome because his 
symptoms originate in his chest area and radiate to his hands 
and fingertips.  He suggests that his symptoms are more 
consistent with complications related to a phrenic nerve 
injury, residual surgical scarring, or invasiveness and 
trauma associated with chest surgery.  Because there is no 
evidence that the veteran has medical training, the Board 
finds that he lacks the medical expertise necessary to 
identify the etiology of his symptoms or to contradict a 
medical assessment of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

The veteran references treatise evidence noting that carpal 
tunnel syndrome is usually related to occupational or 
lifestyle activities that involve repetitive straining, and 
he denies exposure to those kinds of stresses.  Although 
treatise evidence may provide relevant information about 
carpal tunnel syndrome consistent with the veteran's 
allegations, it provides no direct, individualized evidence 
that the veteran's symptoms are unrelated to carpal tunnel 
syndrome or are attributable to surgical residuals.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (noting that 
generic treatise evidence is usually too general and 
inconclusive to demonstrate specific elements of veterans' 
claims).  

The Board finds that the veteran's symptoms do not qualify as 
an additional disability under 38 U.S.C.A. § 1151.  The Board 
regrets that the veteran experiences a significant disability 
related to his symptoms, but there is no evidence that those 
manifestations are residual from or related to VA treatment.  
Therefore, he is not entitled to compensation under 38 
U.S.C.A. § 1151 for upper extremity numbness and tingling.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
May 1996 surgery, including numbness and tingling of the 
chest, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
May 1996 surgery, including numbness and tingling of the 
arms, is denied. 





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


